DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 07/28/2021.  

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. 

Claim 14, the apparatus claimed as a network routing node doesn't comprise any other element or structure that would allow performing and operate the claimed functions. The Examiner further notes that the claimed disclosure storing a portion of a packet, incrementing identifier, making a determination that a network node it is capable of storing information and executing other functions by the apparatus is lacking the sufficient structural subject matter as to perform the claimed functions (e.g. memory, processor, etc.).
For the purpose of examination, examiner will interpret the claims as best understood.
Claims 15-17 are dependent 1 14 therefore they are rejected in the same manner as analyzed above with respect to claim 14.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (U.S. Pub. 20170289057).

Regarding claim 1 Jiang disclose a method carried out by a first network routing node comprising:  
storing at least a portion of a packet that is destined for a destination network node para. 29, “Credit_Increment_VC0 may be asserted when a flit leaves the input buffer in the router 115”,
the portion of the packet having a virtual channel (VC) identifier associated therewith para. 30, “Each packet may include a tag that identifies which VC should handle the packet”; 
the VC identifier associated with the portion of the packet to produce an incremented destination VC identifier para. 29, Fig. 1, “Credit_ Increment_VC0 may be used to indicate when a credit has been released by the router 115 on VC 0. Credit _Increment_VC0 may be asserted when a flit leaves the input buffer in the router 115”; 
determining that a destination virtual channel buffer corresponding to the incremented destination VC identifier in the destination network node is available to store the at least portion of a packet para. 30, “As used herein, the term "credit" may generally refer to an indication of resource availability (e.g., buffer space) or authorization to take some action. For example, one credit may indicate the availability ; and
in response to determining that the destination virtual channel buffer corresponding to the incremented destination VC identifier in the destination network node is available to store the at portion of the packet para. 30, “For example, a downstream router may convey an indication to an upstream router that a resource such as buffer space in the downstream router is available for use by the upstream router. The downstream router may convey such an indication when space in an input buffer of the downstream router has been freed”, sending the portion of the packet and the incremented destination VC identifier to the destination network node para. 30, “The upstream router receiving the indication may keep a count of such availability/authorizations (credits) so that it can determine when it may convey data to the downstream router for storage in the buffer”.
incrementing the virtual channel identifier by one para. 49-50, “Counter 730 may be referred to as the "send counter" and counter 735 may be referred to as the "receive counter". Counter 730 may count the number of flits sent out to the output channel for the corresponding VC. Counter 735 may be incremented whenever a flit leaves the input buffer, or an entry in the input buffer is otherwise freed, in the successor router”.
 claim 2 Jiang disclose wherein determining that the destination virtual channel buffer in the destination network node is available to receive the portion of the packet further comprises receiving notification data from the destination network node that the destination virtual channel buffer corresponding to the incremented destination VC identifier in the destination network node is available to store the portion of the packet para. 30, “Various indicators or signals may be communicated between devices to indicate such availability (or authorization) or lack thereof. For example, a downstream router may convey an indication to an upstream router that a resource such as buffer space in the downstream router is available for use by the upstream router. The downstream router may convey such an indication when space in an input buffer of the downstream router has been freed”.
Regarding claim 3 Jiang disclose further comprising: 
receiving notification data from the destination network node that the destination virtual channel buffer corresponding to the incremented destination VC identifier in the destination network node is not available to store the portion of the packet para. 30, “Various indicators or signals may be communicated between devices to indicate such availability (or authorization) or lack thereof”; and 
waiting to send the portion of the packet and the incremented destination VC identifier to the destination network node until the destination virtual channel buffer corresponding to the incremented destination VC identifier in the destination network node is available para. 45, “Whenever the successor router has .
Regarding claim 4 Jiang disclose wherein the first network node includes a plurality of directional input queues and the method further comprising performing the storing, the incrementing, the determining and the sending for each directional input queue of the first network routing node para. 31, Fig. 2, “a block diagram of another embodiment of a router 200 is shown. Router 200 may utilize a multi-switch approach to support a multiple VC implementation. In particular, the switch may be duplicated as many times as the intended number of VCs. In this example shown in FIG. 2, router 200 supports two VCs, but the structure of router 200 may be extended to any number of VCs”.
Claim 14 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 15-17 the limitations of claims 15-17, respectively,   are rejected in the same manner as analyzed above with respect to claims 2-4, respectively.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471